Title: To James Madison from Albert Gallatin, 2 June 1816
From: Gallatin, Albert
To: Madison, James


        
          Dear Sir
          New York 2d June 1816
        
        I duly received your letter & will of course see La Fayette and procure the busts. The Peacock will, it is said, be ready on Wednesday, and we expect to sail on that day. I do not contemplate a long residence in France and hope that I may soon be permitted to return to America which I leave with a heavy heart. In the expectation of having again the pleasure in a short time of seeing you, and with every wish for your health and happiness, I remain with gratitude and respect Dear Sir, Your affectionate & obedt. Servt.
        
          Albert Gallatin
        
      